DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 remain pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 17
The language “wherein evaluating the value of the route update is based on a delay implicating the route” renders the claim indefinite because the language appear is confusing and unclear. The Examiner has looked up the definition of “implicating” and fails to understand what is meant by “delay implicating the route”. Clarification is needed.

In reference to claims 18-20


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 7, 9-10, 12-13, and 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2021/0029020). 
	-	In reference to claim 1
Chen et al. teaches a first routing device (e.g. R1 Fig. 1A par. 0047/ network element 1200; Fig. 12 par. 0114), comprising:
a processor (e.g. processor 1230; Fig. 12 par. 0116); and a memory (e.g. memory 1260; Fig. 12 par. 0115) that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
facilitating receiving, from a second routing device (e.g. ABR Fig. 1A; par. 0047), a route update for a routing table of the first routing device, wherein the e.g. receiving link state update packet associated with a route for updating link state database of the first routing device; par. 0097)
evaluating a value of the route update, resulting in an evaluated value of the route update, wherein evaluating the value of the route update is based on usefulness data representative of a usefulness of the route update for routing network traffic in relation to a first threshold value (e.g. comparing age in link state update packet to threshold/MaxAge to determine value i.e. low value by discarding or high value by using it to update link state database; par. 0101); and
updating an entry of the routing table based on the route update and the evaluated value of the route update (e.g. updating link state database based on the state update packet and the age in the link state update packet being  valuable i.e. less than threshold/MaxAge; par. 0102, 0106).

	-	In reference to claim 3
Chen et al. teaches wherein the usefulness data representative of the usefulness of the route update for the routing of network traffic is based on age data representative of an age of the route update in relation to the first threshold value. (e.g. usefulness based on age in link state update packet in relation to threshold/MaxAge; par. 0101)

-	In reference to claim 5
e.g. link state update packet expires and is not used if age in the link state update packet is equal to threshold/MaxAge; par. 0101)

-	In reference to claim 7 
Chen et al. teaches wherein receiving the route update from the second routing device comprises receiving the route update asynchronously (e.g. first routing device asynchronously receives the link state update packet; Fig. 7 par. 0084), and based on an occurrence of an event for the route detected by the second routing device (e.g. second routing device transmits the link state update packet to first routing device based on detected event such as link down/up or metric change; Fig. 5 par. 0081-0082 and Fig. 6 par. 0083).

-	In reference to claim 9
Chen et al. teaches wherein the operations further comprise: receiving the value of the route update from the second routing device (e.g. first routing device receives the link state update packet from the second routing device; Fig. 7 par. 0084), that determined the value of the route update based on analysis of the route and the route update (e.g. link state update packet contains c flag set based on analysis of link metric change on link associated with route; par. 0081)

	-	In reference to claim 10

identifying, by a first routing device (e.g. ABR Fig. 1A par. 0047/ network element 1200; Fig. 12 par. 0114) comprising a processor (e.g. processor 1230; Fig. 12 par. 0116) a route update for a route to a destination router on a network; (e.g. identifying received link state update packet for a route to a destination router; par. 0097)
determining, by the first router device, a value of the route update for the route, resulting in a determined value of the route update, wherein determining the value of the route update is based on an age of the route update in relation to a first threshold value (e.g. comparing age in link state update packet to threshold/MaxAge to determine value i.e. low value by discarding or high value by using it to update link state database; par. 0101); and 
facilitating, by the first router device, transmitting, to a second routing device (e.g. R2; Fig. 1A par. 0047), the route update for a determination by the second routing device of whether to accept the route update based on the determined value (e.g. first router flooding link state update to a second router par. 0104; second router performs method of Figure 10 upon receiving Link State Update packet from first router which includes determining by the second routing device of whether to accept the Link State Update packet based on the age of the Link State Update packet; par. 0101)
 
	-	In reference to claim 12
e.g. ABR receiving Link State Update packet from R1 in Fig. 1A; par. 0097)

In reference to claim 13
Chen et al. teaches the determination of whether to accept the route update is further based on a route processing load of a route processor of the second routing device. (The limitation is not given patentable weight since it does not require an active step to be preformed. Amending the claim to “determining whether to accept the route update based on based a route processing load of a route processor of the second routing device” would result in it being given patentable weight since there is an active step performed. The Examiner notes, however, that all route processors are not able to accept a route update if the route processing load of the route processor is at 100% capacity i.e. every processor inherently has a maximum processing load that cannot be exceeded) 

-	In reference to claim 17, as best understood
Chen et al. teaches a non-transitory machine-readable storage medium (e.g. memory 1260; Fig. 12 par. 0115) comprising executable instructions that, when executed by a processor (e.g. processor 1230; Fig. 12 par. 0116) of a first routing device (e.g. R1 Fig. 1A par. 0047/ network element 1200; Fig. 12 par. 0114
receiving a route update for a routing table of the first routing device communicated by a second routing device (e.g. ABR Fig. 1A; par. 0047), wherein the route update is associated with a route; (e.g. receiving link state update packet associated with a route for updating link state database of the first routing device; par. 0097)
evaluating a value of the route update, resulting in an evaluated value of the route update, wherein evaluating the value of the route update is based on a delay implicating the route; and (e.g. comparing age in link state update packet to threshold/MaxAge to determine value i.e. low value by discarding or high value by using it to update link state database. Delay along a route will affect when the link state update packet possibly resulting in the update aging out and being discarded; par. 0101);
updating an entry of the routing table based on the route update and the evaluated value of the route update (e.g. updating link state database based on the state update packet and the age in the link state update packet being  valuable i.e. less than threshold/MaxAge; par. 0102, 0106).

-	In reference to claim 18
Chen et al. teaches, wherein updating the entry of the routing table based on the route update and the evaluated value of the route update (e.g. updating link state database based on the state update packet and the age in the link state update packet being  valuable i.e. less than threshold/MaxAge; par. 0102, 0106) comprises updating the entry of the routing table based on the evaluated value of the route update being e.g. comparing age in link state update packet to threshold/MaxAge to determine value i.e. low value by discarding or high value by using it to update link state database; par. 0101);

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2021/0029020) in view of Naden et al. (US 2004/0114569).
-	In reference to claim 8
Chen et al. teaches a system and method that covers substantially all limitations of the parent claim
Chen et al. does not teach the event comprises a change in a link delay interval for the route.
par. 0057)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen et al. to include the event comprising a change in a link delay interval for the route as suggested by Naden et al. because it would allow the second routing device to transmit a new LSA to the first routing device informing the first routing device of the change in order to be utilized in determining routes.

Allowable Subject Matter
Claims 2, 4, 6, 11, and 14-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
US 2018/0092020 – drop packet based on age par. 0067
US 2003/0123457 – par. 0044-0051 reliable flooding

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466